144 S.E.2d 890 (1965)
265 N.C. 714
STATE
v.
Willie HUNT.
No. 502.
Supreme Court of North Carolina.
November 24, 1965.
*891 Atty. Gen. T. W. Bruton, Asst. Atty. Gen. James F. Bullock, Staff Atty. Leon H. Corbett, Jr., Raleigh, for the State.
Boyce & Lake, Raleigh, for defendant.
PER CURIAM.
Defendant contends the bill of indictment is defective in that it attempts to charge a violation of G.S. § 148-45 but does not refer to the "particular statutory offense sought to be charged."
We hold that the bill of indictment is sufficient to meet the requirements of G.S. § 15-153. It has been repeatedly held, since the adoption of the foregoing statute, that all that is required in a warrant or bill of indictment is that it be sufficient in form to express the charge against the defendant in a plain, intelligible, and explicit manner, and to contain sufficient matter to enable the court to proceed to judgment and thus bar another prosecution for the same offense. Furthermore, reference to a specific statute upon which the charge in a warrant or bill of indictment is laid, is not necessary to its validity. State v. Anderson, 259 N.C. 499, 130 S.E.2d 857. There is no merit in this contention.
The appellant attacks the sentence imposed in the court below on the ground that it is "too lengthy" and, therefore, should be deemed cruel and unusual punishment of this defendant.
It is provided in G.S. § 148-45: "* * * Any prisoner serving a sentence imposed upon conviction of a felony who escapes or attempts to escape from the State prison system shall for the first such offense be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than six months nor more than two years. * * *"
The sentence imposed by the court below is authorized by the above statute, and no prejudicial error has been shown.
Affirmed.
LAKE, J., took no part in the consideration or decision of this case.